Case 1:21-cv-20684-UU Document 1-24 Entered on FLSD Docket 02/18/2021 Page 1 of 5
12/8/2020 Distribution of hacked materials policy

y Help Center

Distribution of hacked materials policy
Overview

October 2020

The use of hacks and hacking to exfiltrate information from private computer systems can
be used to manipulate the public conversation, and makes all of us less secure online. We
do not condone attempts to compromise or infiltrate computer systems. As such, we don't
permit the use of our services to directly distribute content obtained through hacking by the
people or groups associated with a hack. In addition, we may label Tweets containing or
linking to hacked materials to help people understand the authenticity or source of these

 

=x
materials and provide additional context. 8
Uv
Note: Other portions of the Twitter Rules 2
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-rules) may apply
to material obtained through hacking, or to the actions of individuals associated with a
hack. For example:
¢ Our private information policy_(https://help.twitter.comhttps://help.twitter.com/rules-
and-policies/personal-information) covers the sharing of private information without
consent, regardless of how the private information was obtained.
« Our private information policy_{https://help.twitter.comhttps://help.twitter.com/rules-
and-policies/pergonal-information) also covers threats, bounties, or encouragement
io expose someone's private information, including through hacking.
« Our non-consensual nudity policy
(https://help. twitter. comhitps://help.twitter.com/rules-and-policies/intimate-media)
covers the sharing of intimate photos or videos of someone that were produced or
distributed without consent.
What is in violation of this policy?
.

https:/fhelp. twitter.com/en/rules-and-policies/hacked-materials V5
Case 1:21-cv-20684-UU Document 1-24 Entered on FLSD Docket 02/18/2021 Page 2 of 5
12/8/2020 Distribution of hacked materials policy

We define a hack as an intrusion or access of a computer, network, or electronic device that

was unauthorized or exceeded authorized access. Behaviors associated with the production

of materials which would count as a hack under this policy include:

« Unauthorized access or interception, or access that exceeds authorization (for

example, from an insider), to a computer, network or electronic device, including
breaches or intrusions

« Disclosing materials accessed legitimately outside of approved systems or networks

« Disclosing materials where there is evidence that they were obtained through
malware or social engineering

We use a range of evidence to establish that a hack has taken place, including reports from
the victims of the hack, claims of responsibility by a hacker or hacking group, information
provided by third parties (including law enforcement), our own systems and data where
available and relevant, and other credible publicly-available information.

We define hacked materials as the information obtained through a hack. Information need

not be personally-identifiable private information in order to qualify as hacked materials
under this policy.

Feedback

The distribution of materials includes:

¢ posting hacked content on Twitter (e.g., in the text of a Tweet, or in an image); and

« posting Tweets which include links to hacked content hosted on other websites.

Direct distribution of real or synthesized hacked materials

Under this policy, we do not allow the people or groups directly associated with a hack to
use Twitter to distribute hacked materials.

The people or groups directly associated with a hack include:

e the hackers or hacking groups themselves

e the representatives (official or self-identified) of or proxies acting in direct
coordination with the hackers or hacking groups

« the employers or funders of the hackers

Indirect distribution of real or synthesized hacked materials

https://help. twitter.com/en/rules-and-policies/hacked-materials 25
Case 1:21-cv-20684-UU Document 1-24 Entered on FLSD Docket 02/18/2021 Page 3 of 5
12/8/2020 Distribution of hacked materials policy

Under this policy, we may label or apply warning messages to Tweets containing or linking

to real or synthesized hacked materials where these Tweets do not constitute direct

distribution (as defined above).

What is not a violation of this policy?

We recognize that source materials obtained through leaks can serve as the basis for
important reporting by news agencies meant to hold our institutions and leaders to account.
As such, we defer to their editorial judgement in publishing these materials, and believe our
responsibility is to provide additional context that is useful in providing clarity to the
conversation that happens on Twitter.

In most cases, discussions of or reporting about hacking or hacked materials constitutes
indirect distribution (unless the people or groups directly associated with a hack are
responsible for the production of the discussions or reporting). In these cases, a violation of
this policy would result in a label or warning message, not removal of the Tweet(s) from
Twitter.

Additionally, this policy only addresses instances in which the materials themselves are
being distributed — not discussions of or reporting about hacking which refer to but do not
embed or link to the materials themselves. Tweets referring to a hack or discussing hacked
materials would not be considered a violation of this policy unless materials associated with
the hack are directly distributed in the text of a Tweet, in an image shared on Twitter, or in
links to hacked content hosted on other websites.

edback

o

F

Who can report violations of this policy?

Anyone can report the distribution of materials obtained through hacking, whether they
have a Twitter account or not. In some cases, we may need to hear directly from the owner
of the information being shared (or an authorized representative, such as a lawyer) before
taking enforcement action.

How can | report violations of this policy?

In-app
You can report this content for review in-app as follows:

1. Select Report Tweet from the ¥ icon.
2. Select It’s abusive or harmful.

3. Select Includes private information.

https://halp.twitter.com/en/rules-and-policies/hacked-materials 35
Case 1:21-cv-20684-UU Document 1-24 Entered on FLSD Docket 02/18/2021 Page 4 of 5
12/8/2020 Distribution of hacked materials policy

4. Select the type of information that you’re reporting.
5. Select the relevant option depending on who owns the information you are reporting.
6. Select up to 5 Tweets to report for review.

7. Submit your report.

Desktop

You can report this content for review via desktop as follows:

—_

. Select Report Tweet from the icon.

he

. Select It’s abusive or harmful.

3. Select Includes private information.

oy

. Select the type of information that you’re reporting.

aon

. Select the relevant option depending on who owns the information you are reporting.

oO

. Select up to 5 Tweets to report for review.

Feedback

~]

. Submit your report.

You can also report this content for review via our private information report form

type of private information that you want to report.

What happens if you violate this policy?

Accounts engaged in the direct distribution of hacked materials which are found to be
directly operated by hackers, hacking groups, or people acting for or on behalf of such
hackers will be permanently suspended.

In cases where accounts engaged in the direct distribution of hacked materials are operated
by proxies for hackers or hacking groups, but are not directly controlled by such hackers,
we may require the deletion of specific Tweets that directly distribute hacked materials, or
permanently suspend accounts for repeated violations.

If you believe that your account was locked or suspended in error, you can submit an
appeal_(htips://help.twitter.comhttps://help.twitter.com/forms/general?
subtopic=suspended).

 

 

hitps://help.twitter.com/en/rules-and-policies/nacked-materials 4i5
Case 1:21-cv-20684-UU Document 1-24 Entered on FLSD Docket 02/18/2021 Page 5of5
12/8/2020 Distribution of hacked materials policy

We will also block links to websites operated by the hackers, hacking groups, or people

acting for or on behalf of such hackers which directly distribute hacked materials.

We may provide additional context on Tweets which indirectly distribute hacked materials
(as defined above) where they appear on Twitter. This means we may:

e Apply a label and/or warning message to the content where it appears in the Twitter
product;

e Show a warning to people before they share or like the content;

e Provide a link to additional explanations or clarifications, such as in a Twitter Moment
or relevant Twitter policies.

Where we have evidence that a hack, or the distribution of hacked materials, was
conducted or facilitated by a state-backed acior, or that the materials in question may be
manipulated, we may also reduce the visibility of the content on Twitter and/or prevent it
from being recommended.

Typically, we will take these actions on all Tweets engaging in indirect distribution of hacked
materials, regardless of the author of the Tweet.

Feedback

Additional resources

Learn more about our range of enforcement options

and our approach to policy development and enforcement
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforcement-
philosophy).

Learn more about private information_(https://help. twitter ttps://help.twitter.com/rules-
and-policies/personal-information) and our election integrity efforts
(https://help.twitter.comhttps://about.twitter.com/en_us/values/elections-integrity.html).

 

 

Was this article helpful?
Ve

a -_

Submit

https://help.twitter.com/an/rules-and-policies/hacked-materials 5I5
